t c summary opinion united_states tax_court marc perkel petitioner v commissioner of internal revenue respondent docket no 5619-04s filed date marc perkel pro_se catherine g chang for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code as in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority the petition in this case was filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination pursuant to sec_6320 and sec_6330 petitioner seeks review of respondent's filing of a notice_of_federal_tax_lien nftl for his tax_liability for this case is now before the court on respondent’s motion for summary_judgment under rule background at the time the petition in this case was filed petitioner resided in san bruno california respondent issued to petitioner a final notice_of_intent_to_levy on date for his tax_liability on date respondent issued to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 for and petitioner’s form request for a collection_due_process_hearing concerning was filed date and was timely as to the filing of the nftl but was not timely as to the proposed levy action petitioner’s hearing was conducted by way of written and oral communications between the appeals officer and petitioner’s representative although petitioner’s representative submitted two versions of form 433-a collection information statement for wage earners and self-employed individuals to the appeals officer in april and date the representative never submitted a form_656 offer_in_compromise oic the appeals officer notified petitioner and his representative that additional information was required for approval of an oic but petitioner and his representative continued to fail to provide it on date respondent issued to petitioner both a decision letter concerning equivalent_hearing under sec_6320 and or decision letter with respect to the proposed levy and the notice_of_determination with respect to the nftl both of which upheld respondent’s collection actions petitioner filed his petition in this case as a result of the appeals_office approval of respondent’s collection actions attached to the petition is a copy of the decision letter and a copy of the notice_of_determination concerning petitioner objects to respondent’s filing of the nftl in paragraph of the petition because he has proposed an offer and compromise as an alternative to the levy on date a notice setting case for trial was issued and this case was set for trial in january of on date respondent filed a motion for continuance of trial respondent alleged in the motion that petitioner had informed respondent on date that petitioner had been unaware that his oic was incomplete respondent further alleged that petitioner had offered to file the necessary information for an oic to resolve his outstanding tax_liabilities on the same date as his motion for continuance respondent filed a motion for remand both motions were granted by the court respondent’s status report filed date reported that as of the date_of_the_report no oic had been submitted to respondent attached to the report is a copy of a letter from petitioner to respondent in which petitioner suggests that it would be better to include the year in the offer and asking can you give me some more time respondent’s status report requested an additional days to settle the case by order dated date the court granted an additional days for the parties to discuss settlement the order also required the filing of a status report on or before date specifically stating whether petitioner had yet submitted an oic petitioner sent to the court a letter dated date in which he stated that i am still gathering information to finish my filings respondent’s status report received and filed date reported a petitioner’s representative sent to the appeals officer considering petitioner’s case an electronic facsimile of form_656 that did not include form 433-a b as of the date_of_the_report no signed original form_656 had been submitted and c no federal_income_tax return for had been filed respondent once again requested an additional days in which to attempt to settle the case the court on date granted respondent’s request and ordered the parties to file status reports by date the court on date received petitioner’s letter dated date in which he stated on april 14th i was rushed to file a crudely and quickly assembled offer_in_compromise in which i offered dollar_figure to settle the outstanding debt according to petitioner’s letter he was still in the process of filing his federal_income_tax return for another letter was received by the court from petitioner on date in which he alleged that he had filed his income_tax return completed all the forms for his oic and had paid his filing fee for the oic prior to the court’s receipt of those letters respondent issued on date a supplemental notice_of_determination concerning collection action s under sec_6320 and or sustaining respondent’s collection action in respondent’s status report to the court dated date respondent acknowledges receiving on or about date an oic package from petitioner with supporting documentation and a dollar_figure processing fee respondent’s report requested guidance from the court on how to proceed by order dated date the court restored the case to the general docket for trial or other_disposition the case was subsequently set for trial at the san francisco california trial session beginning date by order dated date however the case was again continued subject_to further direction of the court in respondent’s status report filed date he represented that while petitioner’s oic package was processable it was incomplete additional financial information would be requested by order dated date the court restored the case to the general docket respondent’s motion for summary_judgment was filed on date on date petitioner filed what the court styled as a motion for remand among the attachments to the motion is a letter from respondent to petitioner dated date advising petitioner that his oic is incomplete and advising petitioner of the items that he should submit also attached to petitioner’s motion is a letter from petitioner to respondent dated date in which petitioner apologized for his late response to respondent’s letter of date by notice dated date the case was again set for trial at the san francisco trial session beginning date by court order petitioner’s motion for remand and respondent’s motion for summary_judgment were set for hearing at the trial session scheduled for date at the hearing on date respondent alleged that petitioner had continued to fail to produce all the information needed to determine if petitioner is entitled to an oic in response petitioner stated that he had one more document to present when queried by the court as to what that might be he replied it’s my latest offer and compromise petitioner also argued that he is disputing the underlying tax because he disagrees with apparently the assessed accuracy-related_penalty the court denied petitioner’s motion for remand took respondent’s motion under advisement and allowed petitioner days in which to submit a response to respondent’s motion that would show the court that there is a material issue for trial discussion respondent reasons that because the only issue that petitioner raised at the hearing under sec_6320 and sec_6330 was with respect to an alternative collection method an oic the requirements for which were never fulfilled respondent is entitled to a ruling in his favor as a matter of law petitioner’s argument now appears to be focused on disputing the underlying tax_liability summary_judgment the standard for granting a motion for summary_judgment under rule is stated in paragraph b of the rule as follows a decision shall be rendered if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law the moving party has the burden of showing the absence of a genuine issue as to any material fact see 78_tc_412 and cases cited therein the evidence of the nonmovant is to be considered in the light most favorable to him and all justifiable inferences are to be drawn in his favor 398_us_144 there is however no issue for trial unless there is sufficient evidence for the finder of fact to find in favor of the nonmoving party 391_us_253 the nonmovant’s evidence must be more than merely colorable 387_us_82 per curiam if the nonmovant’s evidence is not significantly probative summary_judgment may be granted first natl bank of ariz v cities serv co supra pincite contesting collection action sec_6321 imposes a lien in favor of the united_states upon all property and rights to property of a person where there exists a failure to pay any_tax liability after demand for payment the lien generally arises when the assessment is made sec_6322 sec_6320 entitles a person to notice of his right to request a hearing after a notice of lien is filed by the commissioner in furtherance of the collection from the person of unpaid federal taxes if one is requested the administrative hearing is before the appeals_office of the internal_revenue_service sec_6330 the person requesting the hearing may raise any relevant issue with regard to the commissioner’s intended collection activities including spousal defenses challenges to the appropriateness of the commissioner’s intended collection action and alternative means of collection sec_6320 and c c see 114_tc_604 114_tc_176 sec_6330 provides that the existence or the amount of the underlying tax_liability can be contested at an appeals_office hearing if the person did not receive a notice_of_deficiency or did not otherwise have an earlier opportunity to dispute such tax_liability sego v commissioner supra goza v commissioner supra pincite petitioner’s current argument the disagreement expressed by petitioner at the date hearing and in his subsequently filed response to respondent’s motion appears to concern the applicability of the accuracy-related_penalty because petitioner self-assessed his tax for the year at issue no statutory_notice_of_deficiency was issued see sec_6201 petitioner therefore could have challenged the existence or amount of the underlying tax_liability including any penalty during the appeals_office hearing petitioner however did not do so and he is accordingly precluded from challenging the underlying tax_liability in this proceeding sec_301_6320-1 q a-f5 proced admin regs see 115_tc_582 n affd 21_fedappx_160 4th cir 118_tc_488 see also sec_301_6330-1 q a-f5 proced admin regs petitioner’s alternative to collection the only issue petitioner raised at the hearing and in his petition was his desire for respondent’s acceptance of an oic as an alternative to the levy a petition for review of a collection action must clearly specify the errors alleged to have been committed in the notice_of_determination rule b any issues not raised in the assignments of error are deemed to be conceded by petitioner rule b see goza v commissioner supra pincite see also 117_tc_183 under sec_7122 the secretary is authorized to compromise civil or criminal tax_liabilities an offer to 1the assessed tax_liability includes any additions to tax sec_6201 sec_301_6201-1 proced admin regs compromise a tax_liability must be submitted according to the procedures and in the form and manner described by the commissioner sec_301_7122-1 proced admin regs the offer must contain all of the information prescribed or requested by the commissioner id it is notable that petitioner has not denied that he has failed to provide all the necessary information for consideration of his oic and in fact offered to the court at the date hearing his latest oic the court finds that petitioner did not offer to appeals an alternative means of collection see chandler v commissioner tcmemo_2005_99 330_fsupp2d_540 e d pa in the absence of a valid issue for review the court concludes that respondent is entitled to judgment as a matter of law sustaining the notice_of_determination dated date respondent’s determination to proceed with collection action was not an abuse_of_discretion the court will grant respondent’s motion for summary_judgment reviewed and adopted as the report of the small_tax_case division to reflect the foregoing an appropriate order and decision will be entered
